Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Argument
Applicant's arguments filed on December 11, 2007 have been fully considered but they are not persuasive as the following reasons:
Regarding to the arguments of claims 1-24.  The Applicants allege that “Dridi et al. '174 is ".  The Examiner respectfully disagrees.  Dridi et al. teach that it is known in the art a method of.  The Applicants further argue that “the…”.  The Examiner respectfully disagrees.  There are no such claimed languages/limitations presented in the currently amended claims specifying that….  Since, the Examiner uses the broadest reasonable interpretations in examination claimed limitations presented in claimed languages, therefore, Dridi et al. is still a valid prior art to the recently amended claims.
In response to applicant's argument that the references fail to show certain features of applicant’s invention as claimed in claim 35, it is noted that the features upon which applicant relies (i.e., “Ardito (e.g. Fig. 10b) does not show a container with fluid seal about to be latched into receiving station 14) are not recited in the above rejected claim(s).  Although the claim(s) is/are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Further, there are no such claimed languages/limitations presented in the mentioned claim specifying such a container with fluid sealing device to be latched in to receiving station of a printer.
Regarding to the arguments of claims 1-10 and 15-18.  Applicant alleges that the current prior art (i.e. Kim et al.) do not expressly disclose “an…”.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to.
The Applicants further argue that there is no reason/motivation for modifying Manning’s fiber stub other than “the Examiner using the functionality of the attenuating fiber of claimed connector as the reason why one would be motivated to change the fiber stub of manning to an attenuating fiber”.  The Examiner respectfully disagrees.  At first, the motivation is relied on Yamaguchi et al. not from the claimed invention/application.  Yamaguchi not just only teaches the function of an attenuating fiber but also teaching how to use/apply the function of an attenuating fiber stub in an optical connector for obtaining a certain level/value of attenuation, therefore, it would have been obvious to one of an ordinary skill in the art to substitute manning’s fiber stub with Yamaguchi’s attenuating fiber stub for obtaining a predictable results such as obtaining a certain/desired attenuation value/level (i.e. proper/required scope of attenuation, Yamaguchi’s “abstract”, [0006], [0008]).  See KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Further, there is no requirement that motivation to combine must appear in prior art references be fore a finding of obviousness.  See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004).
 Still further, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
As Y's structural teachings still meet the claimed languages as explained, thus, the Examiner maintains the previous rejections, and the Action is made Final.

Therefore, a new reference and a new ground of rejection are introduced as necessitated by amendments to above claims accordingly. 
DETAILED ACTION
Status of the Application
Claims 1-15 are pending in this application.
Response to Argument
Applicant's arguments with respect to claims 1-15 have been fully considered but are not persuasive.  New claim interpretation rejections are introduced as necessitated by amendments to above claims accordingly. 
The applicant argue that applied references in the rejections each fail to show each and every feature of claims as claimed and amended.  The Examiner respectfully disagrees.  With the broadest reasonable interpretations in examination claimed limitations, it is submitted that the applied references each still teach every features of independent claims 1 and 5 as claimed and amended, thus, the Action is made Final.  Please refer to the new/update claim interpretation rejections below for details.
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geens et al. (US. Pub. 2018/0081139).
Regarding claim 1, Geens et al. anticipate a cable manager removably mountable to a side of a telecommunications element, the cable manager comprising: a center section configured to house a cable strength member clamp structure (1899); and a U-shaped passage (38/1838) surrounding the center section, the U-shaped passage including ends that open toward one end of the telecommunications element for receiving or outputting cabling and a closed end at an opposite end from the open ends, the closed end not allowing input of cabling into the U-shaped passage in a direction parallel to the open ends, the U-shaped passage defining cable pass-throughs adjacent the closed end for transitioning cables from inside the U-shaped passage to an exterior of the U-shaped passage, the cable manager configured such that when two similar cable managers are provided in a vertically stacked configuration at the side of the telecommunications element, the pass-throughs of the cable managers align so as to transition the cabling from the U-shaped passage of a first of the cable managers into the U- shaped passage of an adjacent cable manager (see Figs. 1-4, 80-84, 86A-C).
Regarding claims 2-4, Geens et al. further anticipate that the U-shaped passage defines an open side for insertion of cabling therein that is generally perpendicular to the open ends and also to the cable pass-throughs; and, further comprising cable retention tabs at least partially blocking the open side of the U-shaped passage for retaining the cabling within the passage; and, further comprising a removable cover for covering the open side of the U-shaped passage (see Figs. 1-4, 80-84, 86A-C).
Regarding claim 5, Geens et al. anticipate a telecommunications rack system (10) comprising: a first fiber optic distribution element including a chassis (20/30, left side), the first fiber optic distribution element defining splice locations (50) within the chassis; a second fiber optic distribution element including a chassis (20/30, right side), the second fiber optic distribution element defining adapters (52) for receiving connectorized cabling, wherein the first and second fiber optic distribution elements are positioned on the same rack; a fiber optic pigtail (2134), wherein a first end of the pigtail is spliced at and extends from the splice locations of the first element, and a second end of the pigtail is connectorized with a fiber optic connector that is coupled to an adapter of the second element, the fiber optic pigtail extending between the first and second elements that are positioned on the same rack; and a cable manager removably mounted at the side of at least one of the first and second elements, the cable manager defining a U-shaped passage (38/1838) including ends that open toward one end of the telecommunications elements and a closed end at an opposite end from the open ends, the U-shaped passage defining cable pass-throughs adjacent the closed end for transitioning cables from inside the U-shaped passage to an exterior of the U-shaped passage, wherein the connectorized pigtail is passed at least through a portion of the U-shaped passage and out the cable pass-through in leading the pigtail from the first fiber optic distribution element to the second fiber optic distribution element (see Figs. 1-4, 17, 80-84, 86A-C).
Regarding claims 6-7, Geens et al. further anticipate that each fiber optic distribution element includes a tray slidably movable with respect to the chassis and at least one hingedly-mounted member within the tray; and, further comprising two of the first fiber optic distribution elements defining splice locations stacked on top of each other and two of the second fiber optic distribution elements defining adapters stacked on top of each other, wherein the first fiber optic distribution elements are stacked with the second fiber optic distribution elements on the same rack (see Figs. 1-4, 17, 80-84, 86A-C).
Regarding claims 8-10, Geens et al. further anticipate that the cable manager is configured such that when two similar cable managers are provided in a vertically stacked configuration at the side of the telecommunications elements, the pass-throughs of the cable managers align so as to transition the cables from the U-shaped passage of a first of the cable managers into the U-shaped passage of an adjacent cable manager; wherein the first fiber optic distribution element is used to splice an outside plant cable to the fiber optic pigtail; wherein the U-shaped passage defines an open side for insertion of cabling therein that is generally perpendicular to the open ends and also to the cable pass-throughs (see Figs. 1-4, 17, 80-84, 86A-C).
Regarding claims 11-13, Geens et al. further anticipate further comprising cable retention tabs at least partially blocking the open side of the U-shaped passage for retaining the cabling within the passage; and, further comprising a removable cover for covering the open side of the U-shaped passage; wherein the first element defines a plurality of the hingedly-mounted members, each configured to hold splices (see Figs. 1-4, 17, 80-84, 86A-C).
Regarding claims 14-15, Geens et al. further anticipate that the first element includes a second cable manager within the chassis for separating out individual fibers into each of the hingedly-mounted members; wherein the first element includes a third cable manager within the chassis for routing connectorized pigtails from the hingedly-mounted members around the rear of the element (see Figs. 1-4, 17, 80-84, 86A-C).
EXAMINERS NOTE: A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804,807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278,280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
THIS ACTION IS MADE FINAL
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION in response to applicant’s amendment on 03/31/2022 IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q LAM whose telephone number is (571)272-9790.  The examiner can normally be reached on Flex M-F 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-17399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
   /Hung Lam/
   Patent Examiner, Art Unit 2883
/KAVEH C KIANNI/Primary Examiner, Art Unit 2883